Matter of Jakayli C. (Jasmine H.) (2022 NY Slip Op 03383)





Matter of Jakayli C. (Jasmine H.)


2022 NY Slip Op 03383


Decided on May 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
JOSEPH A. ZAYAS, JJ.


2021-08308
2021-08313
 (Docket No. N-7339-20)

[*1]In the Matter of Jakayli C. (Anonymous). Administration for Children's Services, respondent; Jasmine H. (Anonymous), appellant.


Lauri Gennusa, Laurelton, NY, for appellant.
Sylvia O. Hinds-Radix, Corporation Counsel, New York, NY (Jamison Davies and Chloe K. Moon of counsel), for respondent.
Kyle Sosebee, Brooklyn, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the mother appeals from (1) an order of fact-finding of the Family Court, Kings County (Diane Costanzo, J.), dated August 18, 2021, and (2) an order of disposition of the same court dated September 8, 2021. The order of fact-finding, after a fact-finding hearing, found that the mother neglected the subject child. The order of disposition, upon the fact-finding order and after a dispositional hearing, inter alia, placed the subject child in the custody of the Commissioner of Social Services of the City of New York until the completion of the next permanency hearing.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as the order of fact-finding was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed, without costs or disbursements.
In March 2020, the Administration for Children's Services (hereinafter ACS) filed a neglect petition against the mother, alleging, among other things, that the mother neglected the subject three-year-old child by failing to provide the child with proper supervision or guardianship due to her own mental illness. After a fact-finding hearing, the Family Court found, inter alia, that the mother neglected the child in that she failed to gain insight into her mental health conditions from her limited and intermittent engagement in mental health services, which placed the child at risk of harm. After a dispositional hearing, the court determined, among other things, that it was in the best interests of the child to be placed in the custody of the Commissioner of Social Services of the City of New York until the completion of the next permanency hearing. The mother appeals.
Contrary to the mother's contention, ACS established, by a preponderance of the evidence, that the mother neglected the child. The evidence at the fact-finding hearing demonstrated a causal connection between the mother's unresolved mental health conditions and an imminent risk [*2]of harm to the child (see Matter of Bethany R. [Bethmarie R.], 202 AD3d 690; Matter of Joseph Bruce I. [Joseph A.I.], 185 AD3d 930).
The mother's remaining contentions are without merit.
BARROS, J.P., CHAMBERS, MILLER and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court